Citation Nr: 1221087	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral lower extremity numbness, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral upper extremity numbness, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970, to include service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for sleep apnea, a skin rash, residuals of a neck injury, bilateral upper extremity numbness and bilateral lower extremity numbness.

The Veteran testified at a Travel Board hearing before a member of the Board in March 2010.  The transcript of that hearing is of record.

The Board notes that the claim was remanded by the Board in September 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.

The issue of entitlement to service connection for bilateral upper extremity numbness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran has a chronic cervical sprain that is related to his active duty service.  

2.  The competent and credible evidence fails to demonstrate that the Veteran has sleep apnea that is related to his active duty service.  

3.  The competent and credible evidence fails to demonstrate that the Veteran has a skin disorder that is related to his active duty service, to include as due to herbicide exposure.

4.  The competent and credible evidence fails to demonstrate that the Veteran has bilateral lower extremity numbness that is related to his active duty service, to include as due to herbicide exposure, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Chronic cervical sprain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. § 3.303 (2011).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. §§ 3.303 (2011).

3.  The criteria for entitlement to service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for entitlement to service connection for bilateral lower extremity numbness, to include as due to herbicide exposure, and as secondary to a service-connected disability, have not been met.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

As the Board's decision herein to grant service connection for chronic cervical sprain, is a full grant of the benefits sought on appeal with respect to that claim, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

After careful review of the claims file, the Board finds that the letters dated in July 2004 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2006 letter provided this notice to the Veteran.

The Board observes that the July 2004 letter was sent to the Veteran prior to the January 2005 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a May 2007 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, Social Security Administration records, and private treatment records are associated with the claims folder.

In September 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to request information regarding any private treatment records not already of record, VA treatment records, Social Security Administration (SSA) records, and VA examinations to determine the etiology of the above stated issues.  The Board notes that the remand specifically requested that the VA examinations for issues of entitlement to service connection for sleep apnea, a skin disorder, and bilateral upper and lower extremity numbness specifically address whether each was the result of herbicide exposure.  The examination regarding sleep apnea failed to mention specifically that sleep apnea was not the result of herbicide exposure.  It is also noted that there is no legal presumption of service connection for sleep apnea based on herbicide exposure.  Nevertheless the Board finds that the examination report adequately addressed in-service incurrence which encompassed any exposure to herbicide therein and as such substantial compliance was achieved.  A request for information with regard to private treatment records having been made in a September 2010 letter, VA treatment records and SSA records having been obtained and VA examinations to determine etiology having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were obtained October 2010 to include addendum opinions in November 2011 and December 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claims of entitlement to service connection for a skin disorder, bilateral lower extremity numbness, and cervical spine disorder, were received in June 2004, the Board will apply the former version of the regulation.

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases presumed to be associated with herbicide exposure include:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran's personnel records show that he served in Vietnam from September 1969 to April 1970.  The Board finds that Veteran had qualifying service in the Republic of Vietnam and he is therefore presumed to have been exposed to an herbicide agent in service.  The Veteran contends that his claims for a skin disorder and bilateral lower extremity numbness, were, among other things, the result of his exposure to herbicides, to include Agent Orange, during active duty service.  The Board notes that none of the Veteran's currently diagnosed claims, including rosacea, loss of sensation in his left first and second toes, and sleep apnea are presumptive disorders under 38 C.F.R. § 3.309.  Additionally it is noted that none of the aforementioned disorders were diagnosed within a year of separation from active duty service.  Therefore, the Veteran enjoys no presumption provided by law or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 3.307(6)(iii) (2010).  The Board will limit its analysis to a direct service connection as required by Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Direct service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A more thorough explanation of the evidence from lay persons and regarding continuity of symptomatology follows the discussion of medical evidence.

I.  Sleep Apnea

The Veteran contends that he has had problems sleeping since his active duty service.  The Veteran stated at his March 2010 Travel Board hearing that he had problems with snoring during and after active duty service.  The Board notes that the Veteran's ex-wife confirmed, in a March 2010 letter, that the Veteran did not have problems snoring before he entered active duty service, but did upon his return.  

The Board notes that the Veteran is currently diagnosed with obstructive sleep apnea, as noted on the October 2010 VA examination.  As such the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records are absent any complaints regarding sleep problems or any diagnosis of sleep apnea.  In this regard the Board notes both the February 1968 entrance examination and the April 1970 exit examination fail to note any complaints and the accompanying reports of medical history are also absent any complaints of a sleeping problem.  

Despite having determined that the Veteran has a current disability the evidence of record fails to indicate that there is a credible medical nexus connecting any current diagnosis of sleep apnea to the Veteran's active duty service.

In this regard the Board notes that the Veteran was afforded a VA examination with regard to his claim for service connection for sleep apnea in October 2010.  It was noted in the examination report that the Veteran was diagnosed with obstructive sleep apnea by the North Texas State Lung and Sleep Clinic in 2004.  The Veteran reported being sleepy all the time and even falling asleep while sitting at his desk and driving.  The Veteran further reported that he snored a lot.  After a sleep study was performed in 2004 the Veteran was placed on a CPAP machine and his sleep apnea was markedly improved.  The examiner noted, after reviewing the file, that the Veteran was never treated in service for sleep apnea.  The examiner noted that the Veteran's ex-wife's letter stating that the Veteran had difficulty sleeping when he returned from service and that he would snore, but there was no evidence that the Veteran was treated for sleep apnea at that time.  The earliest record of treatment for sleep apnea was in 2004.  The VA examiner diagnosed the Veteran with obstructive sleep apnea but opined that because the Veteran was not treated for sleep apnea during service and indeed did not seek treatment until 2004, it is less likely than not that the Veteran's sleep apnea is related to his active duty service.




II.  Skin Disorder:  Rosacea

The Veteran contends that he has had problems with a skin rash since his active duty service in Vietnam.  The Veteran stated at his March 2010 Travel Board hearing that he was severely sunburned while stationed in Vietnam and that he has had problems with peeling and sores on his skin since that time.  The Veteran contends that his skin condition is related to sun exposure or alternatively exposure to herbicides while stationed in Vietnam.  

The Board notes that the Veteran is currently diagnosed with rosacea as noted in his October 2010 VA examination.  As such, the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran's service treatment records are absent any complaints regarding any skin condition.  In this regard the Board notes both the February 1968 entrance examination and the April 1970 exit examination fail to note any complaints and the accompanying reports of medical history are also absent any complaints of a skin condition.  

Despite having determined that the Veteran has a current disability the evidence of record fails to indicate that there is a credible medical nexus connecting any current diagnosis of rosacea to the Veteran's active duty service, to include as due to herbicide exposure.

The Board notes that the Veteran was afforded a VA examination for his skin disability in October 2010.  The examiner noted that the Veteran complained of redness and a rash on his face that had been recurring for many years.  The Veteran noted he had previously been diagnosed with rosacea.  Upon examination it was noted that the Veteran did have changes of rosacea on his nose and some redness and telangiectasia of the cheeks and forehead.  The examiner noted that the Veteran's skin condition involved three percent of his total body surface area and fifteen percent of his exposed body surface area.  The examiner diagnosed the Veteran with rosacea.  The examiner opined after reviewing the Veteran's claims file and service medical records, that the Veteran's skin condition of rosacea had no relationship to Agent Orange and as such it was less likely than not that his rosacea was related to Agent Orange exposure during service.  The examiner was asked to provide an addendum opinion in November 2011.  In that addendum opinion, the examiner stated that the Veteran's skin condition was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  The examiner provided a nexus opinion noting that the Veteran was diagnosed with rosacea by a dermatologist in Missouri after he got out of the service and that there was no reliable medical evidence that Agent Orange caused rosacea and as such the Veteran's skin condition was not related to his active duty service.

As noted above, the Veteran stated at his March 2010 hearing that he believed his skin disorder was the result of sun exposure while he was on active duty.  He stated that he was sunburned while on active duty and that he had problems with his skin since that time.  The Board notes that the VA examiner stated that the Veteran's skin disorder was not related to any claimed in-service injury, event, or illness.  As such, there is no indication that the Veteran's skin disorder is the result of the Veteran's active duty service.  

III.  Bilateral Lower Extremity Numbness

The Veteran contends that his bilateral lower extremity numbness is the result of his active duty service to include as due to herbicide exposure, or alternatively as a result of his service-connected shoulder disability.  The Veteran stated at his March 2010 Travel Board hearing that he started having pain in his neck and lower back that radiated into his legs causing numbness.  The Veteran further stated that he was not at the time of the hearing that he was not currently having any trouble with numbness in his legs.  

In addressing the issue of current disability, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the United States Court of Appeal for Veteran's Claims held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
In this instance the Board notes that the Veteran was diagnosed with loss of sensation in his first and second toes on his left foot.  As the Veteran had a diagnosis during the course of the appeal the Board finds that the requirements of a current disability under 38 C.F.R § 3.303 have been met.  

The Veteran's service treatment records are absent any complaints regarding any bilateral lower extremity numbness.  In this regard the Board notes both the February 1968 entrance examination and the April 1970 exit examination fail to note any complaints and the accompanying reports of medical history are also absent any complaints of bilateral lower extremity numbness.  

Despite having determined that the Veteran has a current disability the evidence of record fails to indicate that there is a credible medical nexus connecting any current diagnosis of loss of sensation to the first and second left toes to the Veteran's active duty service, to include as due to herbicide exposure or as secondary to the Veteran's service connected right shoulder disability.  

The Veteran was afforded a neurological examination in October 2010.  The Veteran stated at the examination that the first and second toes on his left foot had been numb for a couple of years prior to the examination.  He further noted that the pain started in his lower back and radiated into his legs.  Upon examination it was noted that Veteran had good strength proximally and distally in both of his lower extremities, as well as normal muscle, tendon, and dorsiflexion of the feet.  The examiner noted, however, that the Veteran had diminished sensation of the first and second toes on the left foot.  The examiner diagnosed the Veteran with loss of sensation in the first and second toes on the left foot.  The examiner attributed the loss of sensation to lumbar radiculopathy and noted that the Veteran's neurological deficits were not related to the Veteran's service-connected right shoulder or any exposure to herbicides.  The examiner was asked to clarify his opinion in a December 2011 addendum opinion.  The examiner noted in the addendum that the Veteran's right shoulder disorder would not cause radiculopathy or any other nerve injury and that exposure to herbicides would not cause the leg disability.  As such, the examiner again opined that the Veteran's loss of sensation in his first and second toes of the left foot was not related to his active duty service, to include any exposure to herbicides or as secondary to the Veteran's right shoulder disability.  The examiner attributed the Veteran's bilateral lower extremity numbness to lumbar radiculopathy which is not a service-connected disorder.  

IV.  Chronic Cervical Sprain

The Veteran contends that he injured his neck during the same in-service injury in which he injured his service-connected shoulder.  In this regard the Veteran reported that he hit his head on an overhead board which knocked him down and he fell and hit his shoulder.  He reported at his March 2010 Travel Board hearing that he hurt both his neck and his shoulder in that accident, but that his shoulder was worse and that is why he was only treated for the shoulder injury while in service.  He further stated that his neck had been stiff and painful since service.  

The Board notes that the Veteran is currently diagnosed with chronic cervical sprain, as noted on the October 2010 VA examination.  As such the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The Veteran was afforded a VA examination in October 2010.  It was noted that the Veteran had an anterior cervical fusion on C5, C6, and C7, in 2004.  The Veteran reported that his neck was stiff and painful with his pain at a level 10 at its worst.  The Veteran noted that he took medication for the pain.  Previous neurosurgery evaluations indicated C6 epistasis.  Upon examination it was noted that the Veteran's neck motions exhibited some limitation of motion with marked pain at the extremes.  The examiner diagnosed the Veteran with chronic cervical sprain and opined that the Veteran's cervical sprain was as likely as not related to an injury in service, as described by the Veteran.  The examiner noted that it was reasonable that the shoulder was the greater injury during the in-service incident and therefore the one that received the focus of the in-service treatment.  The examiner did not believe that the Veteran's neck injury was related to his in-service shoulder injury, but rather should be directly related to service based on the Veteran's service history.  

The Board notes the Veterans contentions that all the aforementioned claims are related to his active duty service, to include as due to herbicide exposure and in some instances secondary to his currently service connected right shoulder injury.  

As noted above, service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Initially the Board notes that with regard to the Veteran's claim for a cervical spine disorder, the competent medical evidence of record supports the Veteran's contentions that his chronic cervical sprain is related to his active duty service, specifically an in-service injury, and as such service connection for a chronic cervical sprain is warranted.

Sleep Apnea, Skin Disorder, Bilateral Lower Extremity Numbness-Lay Evidence and Continuity of Symptomatology

With regard to the claims of sleep apnea, a skin disorder, and bilateral lower extremity numbness, the first complaints of record are over 30 years after separation from active duty service.  The Board acknowledges the Veteran's statements at his March 2010 Travel Board hearing that he has had problems with sleep apnea and a skin condition since his active duty service, but there is no medical evidence to corroborate that statement.  Additionally, the Veteran stated that his lower extremity numbness did not start until approximately 2008 as a result of low back pain.  The Board finds that a lengthy lapse in time between the Veteran's active service and the first complaints or diagnoses weighs against the Veteran's claims.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan, supra.  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard the Board notes that with regard to each of the Veteran's claims it is reasonable to believe that if the Veteran had been suffering from each of the claimed conditions he would have sought medical treatment.

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and, as noted, the Veteran is competent to observe pain, sores on his skin, and snoring during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  With regard to continuity of symptomatology, the Board notes that the medical evidence of record does not support the Veteran's contentions.  The Board acknowledges the Veteran's contentions as supported by his ex-wife, with regard to sleep apnea, that he has had problems since service, but snoring does not necessarily equate to sleep apnea and the first evidence of treatment sought and a diagnosis of sleep apnea is not until 2004, thirty-four years after separation from active duty service.  With regard to the Veteran's claim for a skin condition, while the Veteran has stated that he has had trouble with his skin since service, the first record of complaint is over 30 years after his separation from service and it is reasonable to believe that if the Veteran were suffering from peeling skin and sores any time he was exposed to the sun, he would have sought treatment.  Finally the Board notes that with regard to the bilateral lower extremity numbness, the Veteran stated that it began after he started having problems with his neck and lower back and had more or less subsided after his cervical fusion.  As such, the Board finds that there is no competent and credible medical evidence of continuity of symptomatology with regard to the Veteran's claims.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Additionally, the Board notes the Veteran's statements that he has sleep apnea, a skin condition and bilateral lower extremity numbness that is related to in-service herbicide exposure, and while the Veteran as a lay person is competent to provide evidence regarding any symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); see Jandreau, supra; Buchanan, supra.  To the extent that the Veteran contends that a medical relationship exists between his sleep apnea, skin condition, bilateral lower extremity numbness, and any herbicide exposure in service, any such statements offered in support of the Veteran's claim do not constitute competent medical evidence and cannot be accepted by the Board because the Veteran does not have adequate medical education or experience to provide a competent and credible opinion on a complex matter such as the etiology of his claims.  See Davidson, supra; Jandreau, supra; and Buchanan, supra.  In this instance none of the Veteran's claims are disabilities that have been determined to be presumptive disorders caused by herbicide exposure.  As such, the Veteran's contentions with regard to herbicide exposure are afforded no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

Finally, the Board further notes that the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  That is, the Veteran is not competent to say that his bilateral lower extremity numbness is caused by his service-connected right shoulder disorder.  The possibility of a causal relationship between one disability and another disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from bilateral lower extremity numbness that is related to any service-connected disability.  Indeed the competent medical evidence indicates that the Veteran's bilateral lower extremity numbness is the result of lumbar radiculopathy, a nonservice-connected disorder.  

Under the above circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for sleep apnea, a skin condition, and bilateral lower extremity numbness, to include as due to herbicide exposure and/or as secondary to the Veteran's service-connected right shoulder disability.  As such the Board has considered the benefit of the doubt rule and determined that these claims must be denied.  With respect to the claim for service connection for chronic cervical sprain, however, a preponderance of the evidence is in favor of the Veteran's claim and as such the Board has considered the benefit of the doubt rule and determined that this claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic cervical sprain is granted.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure is denied.

Entitlement to service connection for bilateral lower extremity numbness, to include as due to herbicide exposure is denied.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for bilateral upper extremity numbness to include as secondary to service-connected chronic cervical sprain.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Additionally, VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2010).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Having determined that the Veteran's claim for service connection for chronic cervical sprain must be granted, the Board finds that further development with regard to the Veteran's claim for bilateral upper extremity numbness should be conducted.  In this regard, the Board notes the Veteran's statements at his March 2010 Travel Board hearing that he believes his upper extremity numbness is the result of his neck disability.  Moreover, at an October 2010 VA examination it was noted that the Veteran was diagnosed with both bilateral carpal tunnel syndrome and left C6 radiculopathy as evidenced by both clinical and EMG studies.  While the October 2010 VA examiner addressed the potential causal relationship between the Veteran's service-connected right shoulder disability and the Veteran's upper extremity neurological disabilities, the examiner did not address whether any of the Veteran's upper extremity neurological disabilities were the result of his chronic cervical sprain.  As such, the Board finds that remand for a new VA examination is necessary to determine if the any of the Veteran's upper extremity neurological disorders are proximately due to or the result of his service-connected chronic cervical sprain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination with an appropriately qualified examiner to determine whether the Veteran has any upper extremity neurological disorder that is related to his active duty service to include as secondary to his service-connected chronic cervical sprain.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. T he claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished

The examiner should address whether or not any upper extremity neurological disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  In responding to this inquiry, the examiner should comment on the significance, if any, of the lay statements of record.  The examiner should also address whether the Veteran's upper extremity neurological disorders are proximately due to, or alternatively, aggravated by the Veteran's service-connected chronic cervical sprain.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


